—Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Gerges, J.), rendered June 13, 1995, convicting him of manslaughter in the first degree, under Indictment No. 10311/ 94, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, also rendered June 13, 1995, revoking a sentence of probation previously imposed by the same court (Coffinas, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a term of imprisonment upon his previous conviction of attempted criminal possession of a controlled substance in the fifth degree, under Indictment No. 9753/93. The appeal under Indictment No. 10311/94 brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and statements made by the defendant to law enforcement officials.
Ordered that the judgment and the amended judgment are affirmed.
Contrary to the defendant’s contention, his confession was *331sufficiently corroborated by the testimony of two witnesses and by the autopsy report to satisfy the requirement of CPL 60.50 that a conviction may not be based solely upon evidence of a confession without additional proof (see, People v Booden, 69 NY2d 185; see also, People v Daniels, 37 NY2d 624).
Furthermore, the identification procedures were not unduly suggestive (see, People v Chipp, 75 NY2d 327), and in any event, since one of the eyewitnesses who identified the defendant had known the defendant for several years, there was an independent basis for the identification (see, People v Brown, 34 NY2d 879).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPLR 470.05 [2]; People v Udzinski, 146 AD2d 245) or without merit. Copertino, J. P., Altman, Florio and Luciano, JJ., concur.